 

EXHIBIT 10.01

 

Execution Copy

 

MASTER SERVICE AGREEMENT

 

This Master Service Agreement (“Agreement”) is dated as of August 12, 2020 (the
“Effective Date”) by and between FOUNDATION FOR ANGELMAN SYNDROME THERAPEUTICS,
“FAST”, a California corporation with a principal place of business in Illinois,
US, and Lixte Biotechnology Holdings, Inc., a Delaware corporation (“Company”).
FAST and Company may be referred to herein as a “Party” or, collectively, as
“Parties”.

 

RECITALS:

 

WHEREAS, FAST is a California non-profit 501(c)(3) organization dedicated to
funding research for treatments and a cure for Angelman Syndrome (“AS”); and

 

WHEREAS, FAST has made a grant to the Regents of the University of California on
behalf of its Davis campus (“Institution”) with a project under the direction of
Dr. David Segal to create a stable infrastructure for the rapid testing of
potential therapeutics in rodent models of AS; and

 

WHEREAS, Company would like to test its compound LB-100 (together with all
analogs, metabolites and/or active forms thereof, and all derivatives or parts
of the foregoing, the “Compound”) for potential therapeutic effect in rodent
models of AS utilizing the infrastructure at Institution funded by FAST.

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

ARTICLE 1.

 

DEFINITIONS

 

1.1. “Background Intellectual Property” of a Party or of Institution means all
intellectual property rights: (a) owned or controlled by such Party or
Institution on or prior to the date of this Agreement or (b) acquired or
developed by such Party or Institution after the date of this Agreement other
than in connection with the performance of the Services or performance of this
Agreement, including such rights in any Materials (as defined below),
copyrights, inventions (whether or not patentable), software, know-how, United
States and foreign patent applications claiming said patentable inventions,
including any divisional, continuation, continuation-in-part (to the extent that
the claims are directed to said patentable inventions), and foreign equivalents
thereof, as well as any patents issued thereon or reissues or reexaminations
thereof.

 

1.2. “Data” shall mean all results, data and information (including analytical,
pre- clinical, clinical, safety, manufacturing and quality control), study
designs and protocols generated in the performance of the Services under this
Agreement.

 

1.3. “Invention” shall mean all inventions, invention disclosures, formulae,
compositions, program, software, works of authorship, products, methods or
processes, innovations, discoveries, findings and improvements (whether or not
patentable), assays, materials (including biological, pharmacological,
toxicological, pharmaceutical and chemical), and research tools discovered,
conceived, invented or first reduced to practice (collectively, “Invented”) in
the performance of the Services by (or on behalf of) FAST or Institution
(whether solely or jointly with another person or entity), but in no event
including Data. For the avoidance of doubt, Inventions are not Background
Intellectual Property.

 

 

 

 

1.4. “Patents” shall mean all patents and patent applications, including
divisionals, continuations, continuations-in-part, converted provisionals and
any and all extensions or restorations.

 

1.5. “Services” means the research services to be performed by or on behalf of
FAST and Institution under this Agreement, including under a Project Agreement
(as defined below).

 

1.6. “Project Agreement” means a written agreement defining a project scope of
work, and expected deliverables that is executed by both Parties. A Project
Agreement is deemed to be incorporated by reference into, and subject to the
terms and conditions of this Agreement.

 

ARTICLE 2.

 

SERVICES

 

2.1. The Services shall be provided by Institution in accordance with this
Agreement and the FAST Infrastructure Grant Agreement between the Fast and
Institution dated February 1, 2020 (Grant Number FT2020-002) (the “Institution
Agreement”). FAST shall direct Institution to commence the Services after the
Effective Date and shall use its best efforts to cause Institution to conduct
such Services in accordance with the terms and conditions of this Agreement,
including all Project Agreements. For the avoidance of doubt, FAST shall be
responsible to Company for any breach of or failure to comply with this
Agreement by Institution.

 

2.2. This Agreement does not prevent FAST or Institution from providing similar
services for, or engaging in research in a similar field with, entities other
than the Company.

 

2.3. Company agrees to provide FAST the materials identified in the Project
Agreement (“Materials”) for use in connection with the Services in accordance
with the Material Transfer Terms attached hereto as Attachment A, the terms of
which are incorporated herein by reference. FAST agrees that it will, and will
direct Institution to, comply with the Material Transfer Terms attached hereto
as Attachment A.

 

2.4. Upon completion of the study described in the Project Agreement attached
hereto as Attachment B (the “Initial Study”), the Parties shall promptly meet to
review the Data resulting from the Initial Study. In the event that such Data
indicates that the Compound could be therapeutically beneficial to individuals
with Angelman Syndrome, FAST and Company promptly shall commence good faith
negotiations to enter into a collaboration on reasonable terms pursuant to which
FAST would provide operational and financial support for further clinical
development of the Compound in exchange for mutually agreeable consideration.

 

Page 2

 

 

ARTICLE 3.

 

COSTS & PAYMENT

 

3.1. Company acknowledges that FAST’s operations partially rely on Services
recipients paying to FAST the consideration owed for any Services provided.
Accordingly, Company’s failure to comply with the cost and payment obligations,
constitutes a material breach of this Agreement entitling FAST to seek all
available remedies.

 

3.2. Conditioned on FAST’s completion of the study described in Attachment B,
Company agrees to pay FAST five percent (5%) of all Proceeds (defined below)
received by Company, up to a cap of two hundred fifty thousand dollars
($250,000). “Proceeds” means gross revenues received by Company from: (a)
commercial sales of a Product (defined below) and (b) any monetary payments
received by Company attributable to the grant of rights to a third party to sell
a Product (excluding (i) equity or debt investments in Company or its affiliates
by a third party, or equity or debt investments in Company or its affiliates
received as consideration other than for such grant of license, (ii) payments by
a third party for payment or reimbursement of patent prosecution, defense,
enforcement and maintenance and other related expenses, (iii) payments by a
third party for bona fide research, development, or manufacturing activities
(including payments for FTEs) relating to the Product undertaken by or on behalf
of the Company after the effective date of the license, (iv) payment for goods
supplied to a third party at fair market value). “Product” means a
regulatory-approved therapeutic for Angelman’s Syndrome comprising the Compound,
the regulatory approval of which was based in whole or part on Data arising from
the study described in Attachment B. For the avoidance of doubt, Company has no
payment obligations to Institution hereunder, and no responsibility for any
obligations of FAST to Institution under the Institution Agreement.

 

ARTICLE 4.

 

DATA; RECORDS AND REPORTS

 

4.1. Subject to 5.2, Company shall own the Data and any research reports
communicating the Data furnished by FAST or Institution to Company during the
performance of the Services. Company grants FAST and Institution a right to use
Data solely for educational and research purposes.

 

4.2. FAST shall cause Institution to maintain records of the Data and the
progress of the Services and shall provide Company with reports of the Data and
progress of the Services in accordance with the Project Agreement.

 

4.3. Should Company stop efforts related to development of the Materials for use
in the treatment of Angelman Syndrome, Company shall give FAST written notice
within thirty (30 days) following the date of such cessation.

 

4.4. FAST in its sole discretion may request one audit of Company’s relevant
books and records to verify Company’s compliance with its obligations respecting
the payments under Section 3.2. Such shall be conducted by a mutually-acceptable
independent auditor, during Company’s regular business hours, at FAST’s sole
cost. The auditor shall enter into an appropriate confidentiality agreement with
Lixte. Company will make such books and records available to the independent
auditor for inspection within ten (10) days of when FAST notifies Company of its
exercise of the audit right in this Section 4.4. Company agrees that if the
audit uncovers a shortfall in the amounts paid to FAST of greater than 5%
between what Company paid to FAST and what Company owes FAST for the
exploitation of Data, then Company must pay FAST within thirty (30) days of when
the audit is completed (a) all amounts necessary to cover the shortfall; and (b)
all costs that FAST incurs in conducting the audit.

 

Page 3

 

 

ARTICLE 5.

 

INTELLECTUAL PROPERTY

 

5.1. Each Party shall retain all right, title, and interest in and to that
Party’s Background Intellectual Property utilized in the performance of the
Services.

 

5.2. No Inventions are anticipated to be conceived and no Patents to be filed in
connection with the performance of the Services. FAST and Institution will not
file any application for a Patents covering any Invention developed in
connection with the performance of the Services. FAST agrees that any patentable
Invention that incorporates, derives from or otherwise uses the Compound (a
“Patentable Compound Invention”) will be owned exclusively by Company, and
Company will have the sole right to file a patent application for any Patentable
Compound Invention. In the event that a Patentable Compound Invention is
developed, FAST will (and will cause Institution to) assign all rights in such
Patentable Compound Invention to Company, without the payment of additional
consideration by Company. In the event Institution does not agree to assign such
rights, upon the request of Company, FAST will enforce its rights under the
Institution Agreement or assign such enforcement rights to Company.

 

5.3. FAST represents and warrants that Institution has agreed to provide to FAST
all Data promptly after such Data is developed, and FAST will provide to Company
all Data promptly after receipt from Institution. FAST represents and warrants
that Institution has agreed in the Institution Agreement that, as between
Institution and FAST, FAST will own any such Data, and Institution has agreed to
assign to FAST all right, title and interest to all Data, and FAST hereby
irrevocably assigns to Company any and all such right, title and interest in
such Data (including the right under the Institution Agreement to require
Institution to execute and document the foregoing assignment), without the
requirement of Company to pay any additional consideration.

 

5.4. FAST and Institution will execute such documents, and provide other support
and cooperation, as is reasonably requested by Company to effect, document,
perfect, record and enforce the assignments described in Section 5.2 and 5.3.

 

ARTICLE 6.

 

CONFIDENTIALITY& PUBLICATION

 

6.1. In the course of performing work under this Agreement, it may be necessary
for a party to disclose to the other certain confidential/proprietary
information or data (“Confidential Information”). FAST may provide Confidential
Information of Company to Institution in connection with the performance of the
Services, provided that Institution has agreed in writing to be bound by
obligations of confidentiality no less protective of Company Confidential
Information than those imposed by this Agreement. Each party agrees to hold the
other’s Confidential Information in confidence during the term of this Agreement
and for five (5) years after expiration or termination thereof. The obligation
of confidentiality also applies to disclosures of Data to Company by FAST or
Institution. It is agreed that “Confidential Information” includes and the
confidentiality obligations and use limitations also apply to any data relating
to the Compound that Company discloses to either FAST or Institution. The
parties shall take reasonable precautions to avoid disclosure, publication, or
dissemination of the providing party’s Confidential Information and to use the
providing party’s Confidential Information only in connection with the project.
No obligation of confidentiality by a receiving party applies to any information
which such receiving party can show: (i) was already in the receiving party’s
possession prior to its receipt from the disclosing party; (ii) becomes publicly
known or available through no breach of this Agreement by the receiving party;
(ii) is acquired by the receiving party from a third party without notice or
restrictions of confidentiality; (iv) is independently developed by the
receiving party’s personnel to whom the providing party’s Confidential
Information had not been disclosed, without any use of or reference to any
Confidential Information; or (v) is required to be disclosed by law or
governmental regulation, but only to the extent that the disclosure required
under applicable law, in which case both parties will work together in order to
comply with the request.

 

Page 4

 

 

6.2. Publication.

 

(a) FAST and/or Institution shall have the first right to publish, present or
otherwise disclose Data for any purpose, subject to the terms of this Section
6.2(i). For purposes of this Section, “Publication” shall mean any paper,
report, poster, internet posting, presentation, abstract, or other public
disclosure of information arising out of the Services, in printed, electronic,
oral, or other form. FAST agrees, and has required Institution, to furnish all
Publications to Company in advance of disclosure as follows: at least
thirty-five (35) days prior to submitting a Publication that is a manuscript, or
fifteen (15) days prior to submitting a Publication that is an abstract or
presentation. FAST shall require Institution to forward each proposed
Publication simultaneously to both FAST and Company. Company shall have thirty
(30) days from receipt to review and comment on such proposed Publication, and
FAST and Institution may not publish or disclose such Publication until the
expiration of such thirty (30) day period. Upon Company’s timely request, FAST
will require the Principal Investigator to correct any errors and to give due
consideration to making any other reasonably requested changes to the
Publication. Notwithstanding the foregoing, if within such thirty (30) day
period: (i) the Company notifies FAST that the Company requires deletion from
the publication or presentation of Confidential Information of the Company, FAST
will work with Institution and Company to cooperate to modify the disclosure to
ensure Confidential Information of the Company is not disclosed. If the Company
requests that the publication or presentation be delayed to allow for patent
filings or other intellectual property protection on certain items in the
proposed publication or presentation be filed, FAST shall instruct Institution
to delay the publication or presentation for up to sixty (60) days from the
issuance of the notice to Lixte to allow for the filing of patent applications
or other intellectual property protection.

 

(b) In order to preserve FAST’s and Institution’s publication rights and
Company’s patent rights, both Parties shall maintain Intellectual Property,
Data, and research reports communicating the Data as confidential and shall not
disclose such information to any third party until the publication of such
information by the Investigator in accordance with Section 6.2(i).

 

Page 5

 

 

ARTICLE 7.

 

TERM & TERMINATION

 

7.1. Term. The initial term of this Agreement shall begin on the Effective Date
of this Agreement and shall end on the later of the three (3) year anniversary
of the Effective Date or the last date on which all Project Agreements expire or
terminate, unless terminated sooner pursuant to Sections 7.2 hereof. This
Agreement may be extended or renewed only by mutual written agreement executed
by duly authorized representatives of the Parties.

 

7.2. Termination. Either Party may terminate this Agreement effective upon
written notice to the other Party, if the other Party breaches any of the terms
or conditions of this Agreement and fails to cure such breach within thirty (30)
days after receiving written notice thereof. In the event of an incurable
breach, the non-breaching Party may terminate this Agreement effective
immediately upon written notice to the breaching Party.

 

7.3. Effects of Termination. Termination of this Agreement shall not affect the
rights and obligations of the Parties accrued prior to termination hereof. The
provisions of ARTICLE 3; ARTICLE 5; ARTICLE 6; ARTICLE 8 and ARTICLE 9 and
SECTION 2.4, ARTICLE 4 and SECTION 7.3, shall survive such termination.

 

ARTICLE 8.

 

DISCLAIMER OF WARRANTIES, INDEMNIFICATION

 

8.1. FAST AND COMPANY MAKE NO WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER
WHATSOEVER, INCLUDING WARRANTIES WITH RESPECT TO THE CONDUCT, COMPLETION,
SUCCESS OR PARTICULAR RESULTS OF THE SERVICES, OR THE CONDITION, OWNERSHIP,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE MATERIAL OR SERVICES
OR ANY INTELLECTUAL PROPERTY OR DATA, OR THAT USE OF INTELLECTUAL PROPERTY OR
DATA WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER INTELLECTUAL
PROPERTY RIGHT OF A THIRD PARTY. NEITHER PARTY SHALL BE LIABLE FOR ANY DIRECT,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES SUFFERED BY THE OTHER PARTY
OR ANY OTHER PERSON RESULTING FROM THE SERVICES OR THE USE OF ANY INTELLECTUAL
PROPERTY, MATERIALS, DATA OR ANY PRODUCTS RESULTING THEREFROM.

 

8.2. Indemnification.

 

(a) Company shall indemnify, defend, and hold harmless FAST and Institution, and
their respective trustees, officers, faculty, students, employees, contractors
and agents (the “FAST Indemnitees”) from and against any and all liability,
damage, loss, cost or expense (including reasonable attorneys’ fees), which the
FAST Indemnitees may hereafter incur, or be required to pay, incurred in
connection with a claim filed by a third party that is based on (a) the
Company’s use of the Data, (b) the Company’s development and commercialization
of a Product, it being understood that if the Company and FAST enter into a
broader collaboration pursuant to Section 2.4, this provision may be subject to
revision, and (c) any breach by Company of this Agreement; provided that
Company’s obligations pursuant to this Section 8.2(a) shall not apply to the
extent such claims or suits result from any acts or omissions or breach of this
Agreement by any of the FAST Indemnitees, or their fraud, gross negligence or
willful misconduct.

 

Page 6

 

 

(b) FAST shall indemnify, defend, and hold harmless Company, and its officers,
directors, employees, contractors and agents (the “Company Indemnitees”) from
and against any and all liability, damage, loss, cost or expense (including
reasonable attorneys’ fees), which the Company Indemnitees may hereafter incur,
or be required to pay, incurred in connection with a claim filed by a third
party that is based on any breach by FAST of this Agreement, provided that
FAST’s obligations pursuant to this Section 8.2(b) shall not apply to the extent
such claims or suits result from any acts or omissions or breach of this
Agreement by any of the Company Indemnitees, or their fraud, gross negligence or
willful misconduct.

 

(c) As a condition to the right of a FAST Indemnitee or Company Indemnitee (each
an “Indemnitee”) to receive indemnification under this Section 8.2, the
Indemnitee shall: (a) promptly notify the indemnifying Party when it becomes
aware of a claim or suit for which indemnification may be sought pursuant
hereto; (b) cooperate with the indemnifying Party in the defense, settlement or
compromise of such claim or suit; and (c) permit the indemnifying Party to
control the defense, settlement or compromise of such claim or suit, including
the right to select defense counsel. An indemnifying Party shall have no
liability under this indemnity for any settlement entered into by an Indemnitee
without the prior consent of the Indemnifying Party. In no event, however, may
the indemnifying Party compromise or settle any claim or suit in a manner which
(a) admits fault or negligence on the part of the other Party or the Indemnitee;
or (b) commits the other Party or the Indemnitee to take, or forbear to take,
any action, without the prior written consent of the other Party, such consent
not to be unreasonably withheld, delayed or conditioned. The other Party shall
reasonably cooperate with the indemnifying Party and its counsel in the course
of the defense of any such suit, claim or demand.

 

ARTICLE 9.

 

ADDITIONAL PROVISIONS

 

9.1. Force Majeure. Neither Party shall be liable for any failure to perform as
required by this Agreement to the extent such failure to perform is due to
circumstances reasonably beyond such Party’s control, including labor
disturbances or labor disputes of any kind, accidents, failure of any
governmental approval required for full performance, civil disorders or
commotions, terrorism, acts of aggression, acts of God, energy or other
conservation measures imposed by law or regulation, explosions, failure of
utilities, mechanical breakdowns, material shortages, disease, or other such
occurrences, provided that: (i) the non-complying party uses commercially
reasonable efforts to cure or mitigate the effect of such Force Majeure Event
and to perform such obligation(s); (ii) the non-complying party promptly (but in
any event within ten (10) days of the occurrence of such event) provides written
notice to the other party of the occurrence of such Force Majeure Event, its
effect on performance, and how long that party expects it to last, and
thereafter provides notice(s) updating such information as reasonably necessary.
If the force majeure continues, or is forecasted to continue for more than
ninety (90) days, the other Party may terminate this Agreement.

 

9.2. Relationship of the Parties. Nothing in this Agreement is intended or shall
be deemed, for financial, tax, legal or other purposes, to constitute a
partnership, agency, joint venture or employer-employee relationship between the
Parties. The Parties are independent contractors and at no time will either
Party make commitments or incur any charges or expenses for or on behalf of the
other Party.

 

Page 7

 

 

9.3. Expenses. Except as otherwise provided in this Agreement, each Party shall
pay its own expenses and costs incidental to the preparation of this Agreement
and to the consummation of the transactions contemplated hereby.

 

9.4. Third Party Beneficiary. Except as expressly set forth herein, no party,
other than FAST or Company shall be entitled to any rights whatsoever by virtue
of the relationships created by or arising under this Agreement, including,
without limitation, rights as a third party beneficiary.

 

9.5. Use of Names. Company and its affiliates may not use the name, logo, seal,
trademark, or service mark (including any adaptation of them) of FAST without
the prior written consent of FAST. Notwithstanding the foregoing, Company may
use the name of FAST in a non-misleading and factual manner solely to state
FAST’s provision of the Services. FAST shall not use Company’s name without
Company’s prior written consent except that FAST may acknowledge scientific
contributions to the Data in scientific publications, and for other academic
purposes.

 

9.6. No Discrimination. Neither FAST nor Company will discriminate against any
employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status.

 

9.7. Successors and Assignment.

 

(a) The terms and provisions hereof shall inure to the benefit of, and be
binding upon, the Parties and their respective successors and permitted assigns.

 

(b) Neither Party may assign or transfer this Agreement or any of its rights or
obligations created hereunder, by operation of law or otherwise, without the
prior written consent of the other Party, except that Company may assign this
Agreement in connection with the sale of all or substantially all of Company’s
business that is the subject of this Agreement, whether by sale of equity,
assets, merger (whether or not Company is the surviving entity of such merger)
or reorganization.

 

(c) Any assignment not in accordance with this Section 9.14 shall be void.

 

9.8. Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

9.9. Entire Agreement of the Parties; Amendments. This Agreement and the
Schedules and Attachments hereto constitute and contain the entire understanding
and agreement of the Parties respecting the subject matter hereof and cancel and
supersede any and all prior negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter. No waiver, modification or amendment of any provision of this Agreement
shall be valid or effective unless made in a writing referencing this Agreement
and signed by a duly authorized officer of each Party.

 

Page 8

 

 

9.10. Governing Law. This Agreement, each Project Agreement, and any amendments
hereto, shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflicts of laws principles. Each Party
hereto agrees to submit to the personal jurisdiction and venue of the State or
Federal Courts located in the State of Delaware for resolution of all disputes
arising out of, in connection with, or by reason of the interpretation,
construction, and enforcement of this Agreement, each Project Agreement, and any
Amendments hereto, and hereby waives the claim or defense therein that such
Courts constitute an inconvenient forum.

 

9.11. Dispute Resolution. If a dispute arises between the Parties concerning
this Agreement, then either Party may submit a notice identifying the basis for
the dispute, and the Parties will confer, as soon as practicable, in an attempt
to resolve the dispute. If within thirty (30) days of such notice the Parties
are unable to resolve such dispute amicably, then either Party may commence an
action, and the Parties will submit to the exclusive jurisdiction of, and venue
in, the state and Federal courts located in Delaware.

 

9.12. Notices and Deliveries. Any notice, request, approval or consent required
or permitted to be given under this Agreement shall be in writing and directed
to a Party at its address shown below or such other address as such Party shall
have last given by notice to the other Party. A notice will be deemed received:
if delivered personally, on the date of delivery; if mailed, five (5) days after
deposit in the United States mail; or if sent via overnight courier, one (1)
business day after deposit with the courier service.

 

For FAST   with a copy to: Foundation for Angelman Syndrome Therapeutics   Saul,
Ewing, Arnstein & Lehr P.O. Box 608   1919 Pennsylvania Ave., Suite 550 Downers
Grove, IL 60515   Washington, DC 20006 Attn: Paula Evans   Attn: Jay G. Reilly  
    For Company:   with a copy to: Lixte Biotechnology Holdings, Inc.   Dechert
LLP 248 Route 25A No. 2   1095 Avenue of the Americas East Setauket NY 11733  
New York, NY 10036 Attn: John S. Kovach, M.D.   Attn: Joshua Rawson, Esq.

 

9.13. Waiver. A waiver by either Party of any of the terms and conditions of
this Agreement must be in writing, and in any instance shall not be deemed or
construed to be a waiver of such term or condition for the future, or of any
other term or condition hereof. All rights, remedies, undertakings, obligations
and agreements contained in this Agreement shall be cumulative and none of them
shall be in limitation of any other remedy, right, undertaking, obligation or
agreement of either Party.

 

9.14. Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under law, but if any
provision of this Agreement is held to be prohibited by or invalid under law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.

 

Page 9

 

 

9.15. Interpretation. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” All references herein
to Articles, Sections, and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require.

 

9.16. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument. A facsimile or a portable document format (PDF) or
electronic copy of this Agreement, including the signature pages, will be deemed
an original.

 

[SIGNATURE PAGE FOLLOWS]

 

Page 10

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereby
execute this Master Services Agreement as of the date first written above.

 

FOUNDATION FOR ANGELMAN SYNDROME THERAPEUTICS   LIXTE BIOTECHNOLOGY HOLDINGS,
INC.           By: /s/ Paula Evans   By:                    Name: Paula Evans  
Name:   Title: Chairperson   Title:   Date: 08/13/2020   Date:  

 

[Signature Page to Fee for Service Agreement]

 

 

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereby
execute this Master Services Agreement as of the date first written above.

 

FOUNDATION FOR ANGELMAN SYNDROME THERAPEUTICS   LIXTE BIOTECHNOLOGY HOLDINGS,
INC.           By:                 By: /s/ John S Kovach  Name:     Name: John S
Kovach Title:     Title: President & CEO Date:     Date: 13 August 2020

 

[Signature Page to Fee for Service Agreement]

 

 

 

 

Attachment A Material Transfer Terms

 





1. Definitions

 

  a. “Materials” as used herein shall mean: (a) those materials described in the
Project Agreement provided by Company at Company’s sole discretion; (b) any
related biological or chemical material and associated know-how and data
provided by Company; and (c) any Modifications, Progeny and Unmodified
Derivatives. Material shall not include other substances created by RECIPIENT
through the use of the Materials which are not Modifications, Progeny, or
Unmodified Derivatives.         b. “Modifications” as used herein shall mean
substances created by RECIPIENT which contain/incorporate the Material.        
c. “Progeny” as used herein shall mean unmodified descendant from the Material,
such as virus from virus, cell from cell, or organism from organism.         d.
“Unmodified Derivatives” as used herein shall mean substances created by
RECIPIENT which constitute an unmodified functional subunit or product expressed
by the Material. Some examples of Unmodified Derivatives may include: subclones
of unmodified cell lines, purified or fractionated subsets of the Material,
proteins expressed by DNA/RNA, or monoclonal antibodies secreted by a hybridoma
cell line.

 

2. The Materials are considered proprietary to and the Confidential Information
of Company. Company shall be free, in its sole discretion, to distribute the
Materials to others and to use the Materials for its own purposes. The Materials
may only be utilized by FAST or Institution to facilitate the Services.     3.
Except as expressly set forth in this Agreement, nothing herein shall be deemed
to grant any right under any of Company’s patents, and the Materials will not be
used in research that is subject to consulting or licensing obligations to any
third party, other than obligations to the U.S. government resulting from
research that is funded by the U.S. government.     4. FAST agrees to use the
Materials in compliance with all laws and regulations, including but not limited
to current EPA, FDA, USDA, and NIH guidelines. The Materials are supplied solely
for research purposes, for use in animals and/or in vitro. THE MATERIALS WILL
NOT BE USED IN HUMANS. Any and all Materials that remain after the completion of
the Initial Study will be, at Company’s election, returned to Company or
destroyed.     5. Data and Intellectual Property generated in the performance of
the Services shall be governed in accordance with the terms and conditions of
the Agreement.     6. FAST agrees to maintain the confidentiality of any
proprietary information respecting the Materials if such information is
Confidential Information as defined and governed by the Agreement.

 

FAST acknowledges that the Materials are experimental in nature and they are
provided WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. COMPANY MAKES NO REPRESENTATION OR
WARRANTY THAT THE USE OF THE MATERIALS WILL NOT INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHTS.

 

 

 